SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2016 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Sale of Onshore Fields: Complementary Information Rio de Janeiro, March 4, 2016 – Petróleo Brasileiro S.A. – Petrobras, complementing the Material Fact published on March 2, 2016, hereby announces that the process of transfer of rights of the oil and natural gas exploration, development and production rights of the onshore fields involves 98 production concessions and 6 exploratory blocks, totaling 104 onshore concessions in the states of Ceará, Rio Grande do Norte, Sergipe, Bahia and Espírito Santo. The fields were grouped into 10 production complexes, with integrated installations, in order to provide the new concessionaires with full operating conditions. They are: · State of Ceará – Fazenda Belém Complex (2 concessions) · State of Rio Grande do Norte – Riacho da Forquilha Complex (34 concessions) and Macau Complex (4 concessions) · State of Sergipe – Siririzinho/Riachuelo Complex (12 concessions) · State of Bahia – Buracica Complex (7 concessions) and Miranga Complex (9 concessions) · State of Espírito Santo – São Mateus Complex (14 concessions); Fazenda São Jorge/Cancã/Fazenda Cedro Complex (9 concessions); Lagoa Parda Complex (3 concessions) and Gás Complex (4 concessions), as well as 6 exploratory concessions. Combined oil output from these assets is around 35,000 barrels per day, corresponding to less than 2% of the company’s total production. The sale of these assets is part of Petrobras’ divestment strategy, whose goals and objectives are defined in the 2015-19 Business and Management Plan. In line with market practices, estimates of the amounts involved are considered to constitute strategic information and will therefore not be disclosed before the sale transaction is concluded. It is worth emphasizing that the process will be a competitive one, in which companies selected in accordance with objective criteria will be invited to participate. Petrobras will then assess the terms and conditions of the proposals it receives. Facts deemed to be material regarding this matter will be disclosed to the market in a timely manner. www.petrobras.com.br/ir Contacts: PETRÓLEO BRASILEIRO S.A. – PETROBRAS | Investor Relations Department I e-mail: petroinvest@petrobras.com.br Av. República do Chile, 65 – 10th floor, 1002 – B – 20031-912 – Rio de Janeiro, RJ | Phone: 55 (21) 3224-1510 / 3224-9947 FORWARD-LOOKING STATEMENTS This release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, that are subject to risks and uncertainties. The forward-looking statements, which address the Company’s expected business and financial performance, among other matters, contain words such as “believe,” “expect,” “estimate,” “anticipate,” “optimistic,” “intend,” “plan,” “aim,” “will,” “may,” “should,” “could,” “would,” “likely,” and similar expressions. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. There is no assurance that the expected events, trends or results will actually occur. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information or future events or for any other reason. The Company’s actual results could differ materially from those expressed or forecast in any forward-looking statements as a result of a variety of assumptions and factors. These factors include, but are not limited to, the following: (i) failure to comply with laws or regulations, including fraudulent activity, corruption, and bribery; (ii) the outcome of ongoing corruption investigations and any new facts or information that may arise in relation to the “Lava Jato Operation”; (iii) the effectiveness of the Company’s risk management policies and procedures, including operational risk; and (iv) litigation, such as class actions or proceedings brought by governmental and regulatory agencies. A description of other factors can be found in the Company’s Annual Report on Form 20-F for the year ended December 31, 2014, and the Company’s other filings with the U.S. Securities and Exchange Commission. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 4, 2016 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
